Citation Nr: 0335199	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  01-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to compensation under 38 U.S.C.A. §1151 for 
all teeth.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1939 to August 
1945, from October 1945 to March 1947, and from September 
1947 to August 1960.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

It appears from the claims file that the veteran currently 
has other issues under consideration by the RO.  The Board's 
review is limited to the issues in appellate status as listed 
on the front page of this decision.  


FINDINGS OF FACT

1.  Cervical spine disease or injury was not incurred during 
service nor was degenerative disease of the cervical spine 
manifest within one year of the separation from service

2.  Degenerative disease of the cervical spine is not related 
to active service.


CONCLUSION OF LAW

Cervical spine disease or injury, to include degenerative 
disease of the cervical spine, was not incurred in or 
aggravated by service nor may degenerative disease of the 
cervical spine be presumed to have so been incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In January 2002, the veteran was 
issued a VCAA letter with regard to the issue of service 
connection for a neck disability.  In addition, a January 
2002 rating decision adjudicated the issue pursuant to VCAA.  
In May 2002, a supplemental statement of the case addressed 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  The VCAA letter, rating 
decision, and supplemental statement of the case, informed 
him of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The veteran was 
specifically advised of the type of evidence which would 
establish his claim.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim and notice of how his 
claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim as to the first issue on appeal.  
There are four volumes containing pertinent medical records 
and evaluations.  In sum, the Board finds that the record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist.

With regard to the first issue on appeal, there is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
veteran.

Cervical Spine Disability

During service, the veteran injured his feet in a parachute 
accident in October 1949.  There is no documentation of an 
injury to the cervical spine at that time or any other time 
during service.  The records are negative for complaints, 
findings, treatment, or diagnosis of cervical spine disease.  

The veteran's last separation from service was in August 
1960.  Post-service, in February 1966, the veteran was 
injured in a truck accident and was hospitalized at Samaritan 
Hospital.  Records from that facility show that the veteran 
sustained a cerebral concussion, lacerations, and a chest 
contusion.  

In March 1966, the veteran was hospitalized by VA.  The 
hospitalization record noted that the veteran was involved in 
a serious truck accident in February 1966.  He was 
unconscious for an undetermined amount of time and was 
hospitalized.  During that time, he developed severe vertigo 
and speech problems.  He also reported having numbness in the 
left side of his body.  The examiner indicated that the 
veteran had sustained a head injury and appeared to have a 
number of residual neurological deficits.

In March and April 1967, the veteran was treated by VA.  He 
complained of having neck pains and headaches.  X-rays 
revealed minimal degenerative arthritic changes in the 
cervical spine.  The examiner noted that the veteran had 
shown improvement, but that there were still considerable 
residuals of the brain and cervical spine injuries.  The 
veteran continued to receive VA treatment.  

Also, in April 1967, the veteran was seen by Philip S. 
Greenbaum, M.D.  He reported to Dr. Greenbaum that since the 
truck accident, he had experienced residuals thereof to 
include a sore spot, halfway down his neck, but deep inside, 
not near the surface.  He indicated that he had been told 
that the nerves were badly damaged and that his neck was out 
of line.  Dr. Greenbaum indicated that the veteran had a 
conversion reaction with chief stress on his neck.  

In May 1967, the veteran was seen by Dr. Wallace C. Diers who 
noted that the veteran had had discomfort in his neck since 
the truck accident for which he wore a high steel collar.  

In July 1969, correspondence was received from the veteran in 
which he detailed current disabilities which he had which 
were due to service.  He described residuals of the parachute 
jump accident during service.  He did not indicate that there 
had been any neck injury at that time or at any other point 
during service.  

In December 1971 correspondence, the veteran indicated that 
he had injured his neck during the inservice jump accident.  

During November 1982 VA treatment, the veteran reported 
having neck pain which was due to an old injury.  In May 
1983, he indicated that he had a stiff neck due to an old 
1966 whiplash injury.  

In August 1983, K. A. Dregseth, M.D., indicated that the 
veteran was unable to work as of February 1966 due to a 
chronic contusion, multiple trauma to the neck, and nerve 
damage to the cervical nerves.  

In January 1999, x-rays of the cervical spine revealed 
diffuse degenerative changes of the cervical spine with 
marked foraminal stenosis at the C3-4 level bilaterally.  A 
February 1999 computerized tomography revealed diffuse 
degenerative disease of the cervical spine; at the C4-5 level 
there was right neural foraminal narrowing due to a 
combination of facet degeneration and uncovertebral 
degeneration.  Otherwise, there was no evidence of spinal 
canal or foraminal stenosis.  In February 2001, it was noted 
that the veteran had a long history of chronic neck pain.  

In June 2002, the veteran testified at a personal hearing 
before a decision review officer at the RO.  The veteran 
testified that during service, he did a parachute jump and 
due to parachute problems, fell hard to the ground.  The 
veteran indicated that his neck was badly hurt in the injury.  
The veteran stated that although his neck was hurt, he made 
an agreement with his superiors that if he stayed in service, 
he would be treated medically in the best way possible and 
would not have to report for sick call which is why there are 
no records documenting the neck injury.  The veteran asserted 
that his current neck disability is related to the inservice 
injury.  The veteran's wife testified that military personnel 
came and told her of her husband's inservice accident after 
it happened.  She went to the hospital to see him.  His wife 
indicated that since that time, his neck has bothered him.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  In this case, while 
the veteran is a wartime veteran, the record does not show 
nor does the veteran assert that cervical spine disease or 
injury was incurred during combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including arthritis, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).

The service medical records are negative for complaints, 
findings, treatment, or diagnosis of a cervical spine 
disability due to disease or injury.  The veteran maintains 
that he injured his neck in a parachute accident during 
service.  The records of the accident do not show any 
cervical spine injury.  The veteran asserts that there are no 
supporting records because he did not want such documentation 
during service and made an agreement to that effect.  The 
veteran and his wife report that the veteran has in fact had 
neck pain since the inservice parachute accident and that 
current cervical spine disability is related to that injury.  

The veteran is competent to report that he injured his neck 
in the parachute accident and his wife is competent to report 
that she heard him complain of neck pain since that time.  
They are not competent to state that any such injury resulted 
in the currently diagnosed degenerative changes of the 
cervical spine.  While the Board acknowledges that the 
veteran was involved in a parachute accident during service, 
the Board does not find the veteran's statements or those of 
his wife that he injured his neck at that time to be 
reliable.  They are not reliable because the documentary 
record does not reflect any complaints, findings, treatment, 
or diagnosis of a cervical spine disorder until years after 
service.  In fact, the record clearly shows that 
approximately 6 years after the veteran's last separation 
from service, he was involved in a serious truck incident.  
It is only after this event that cervical complaints are 
documented.

The Board does not find credible the veteran's allegations 
that his neck injury and residuals thereof were purposefully 
not put into his record to preserve his status in active 
duty.  His other injuries and residuals thereof as well as 
other disabilities, such as pulmonary tuberculosis, were 
documented.  It is illogical that one residual would be 
concealed while the others were documented.  Moreover, upon 
his separation from service, the veteran did not report to a 
medical professional that he had incurred a cervical spine 
injury which resulted in residual disability.  He would have 
had no incentive to not seek treatment at that point.  
Rather, he began having documented cervical spine problems 
more than one year after separation from service and there is 
no competent, reliable evidence relating the cervical disease 
to service.  

Specifically, in February 1966, the veteran was involved in a 
truck accident.  Thereafter, the veteran was treated for 
residuals of that accident.  In particular, he complained of 
neurological deficits and neck pain.  In March and April 
1967, the veteran complained of having neck pains.  VA x-rays 
revealed minimal degenerative arthritic changes in the 
cervical spine.  The examiner noted that the veteran had 
shown improvement, but that there were still considerable 
residuals of the brain and cervical spine injuries.  
Thereafter, Dr. Greenbaum indicated that the veteran had 
conversion with chief stress on his neck.  Likewise, Dr. 
Diers noted that the veteran had had discomfort in his neck 
since the truck accident for which he wore a high steel 
collar.  In August 1983, Dr. Dregseth specifically stated 
that the veteran has been unable to work since February 1966 
due to a chronic contusion, multiple trauma to the neck, and 
nerve damage to the cervical nerves.  Currently, the veteran 
has been diagnosed as having degenerative changes of the 
cervical spine.  There is no competent evidence attributing 
current diagnosis to service.  Although at least one examiner 
noted multiple injuries, the statement does not establish an 
in-service onset or origin.

Overall, the Board finds that the evidence in support of the 
veteran's claim which consists entirely of his own statements 
and the statements of his wife lack credibility while the 
evidence against his claim is documented in the record and is 
competent.  The veteran did not injure his cervical spine 
during service.  He was not diagnosed as having any disease 
of the cervical spine during service.  A chronic cervical 
spine disability was not demonstrated during service.  
Arthritis of the cervical spine was not manifest within one 
year of service.  Following service, there were no complaints 
or treatment of a cervical spine disability for about 6 
years.  Thus, there was no continuity of symptomatology after 
service.  There is no competent evidence that current 
degenerative changes of the cervical spine are in any way 
related to service.  

Based on the evidence of record, the Board finds that 
cervical spine disease or injury was not incurred during 
service nor was degenerative disease of the cervical spine 
manifest within one year of the separation from service.  
Currently diagnosed degenerative disease of the cervical 
spine is not related to active service.

Accordingly, the Board concludes that cervical spine disease 
or injury, to include degenerative disease of the cervical 
spine, was not incurred in or aggravated by service nor may 
degenerative disease of the cervical spine be presumed to 
have so been incurred.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

ORDER

Service connection for a cervical spine disorder to include 
degenerative changes of the cervical spine is denied.  


REMAND

Compensation Under 38 U.S.C.A. §1151 For All Teeth

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  

In this case, although the October 2001 statement of the case 
addressed directives of VCAA, the veteran has not been sent a 
VCAA notification letter as it pertains to Entitlement to 
compensation under 38 U.S.C.A. §1151 for all teeth.  He was 
only sent a VCAA letter as VCAA pertains to the issue of 
service connection for cervical spine disability.  
Accordingly, the appropriate actions should be undertaken to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

If upon completion of the requested actions, the claim 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



